Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“update the relationship prescription data using, as inputs to updated mapping determined in advance, the state of the vehicle that is based on the detection value that is acquired, the value of the action variable that is used to operate the electronic device, and the reward corresponding to the operation of the electronic device when a computation load on the processor is equal to or less than a predetermined load, wherein
the updated mapping outputs the relationship prescription data that have been updated so as to increase an expected profit for the reward for the case where the electronic device is operated in accordance with the relationship prescription data” in claim 1;
“update the relationship prescription data using, as inputs to updated mapping determined in advance, the state of the vehicle that is based on the detection value that is acquired, the value of the action variable that is used to operate the electronic device, and the reward corresponding to the operation of the electronic device, and transmit the relationship prescription data that is updated to the storage device of the vehicle; wherein 
the updated mapping outputs the relationship prescription data that have been updated so as to increase an expected profit for the reward for the case where the electronic device is operated in accordance with the relationship prescription data” in claim 9; and
“by the processor, updating the relationship prescription data using, as inputs to updated mapping determined in advance, the state of the vehicle that is based on the detection value that is acquired, the value of the action variable that is used to operate the electronic device, and the 
the updated mapping outputs the relationship prescription data that have been updated so as to increase an expected profit for the reward for the case where the electronic device is operated in accordance with the relationship prescription data” in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747